Case 5:19-cv-01389-EJD Document 48-7 Filed 10/28/19 Page 1 of 5




                EXHIBIT D
              Case 5:19-cv-01389-EJD Document 48-7 Filed 10/28/19 Page 2 of 5



                                                                           ORDONNANCE



Nous, ---'-'-+'-'"""",._--'--"c______:_f"Cl-.=:.:__,,L--"----'----"ei.-----V--.l,L_----'-"-~   /
Président du Tribunal

Vu les articles L.615-5 et R.615-2 du Code de la Propriété Intellectuelle,
Vu la requête qui précède et les pièces jointes,


1.        Autorisons la société IPCom Gmbh & Co. KG à faire procéder par tout huissier de son choix,
          dans les locaux de la société Motorola Mobility France situés au 20 Rue des Deux Gares, 92500
          Rueil-Malmaison, ainsi que dans tous autres lieux dépendant de ladite société situés à proximité
          dans lesquels les opérations révéleraient que des preuves de la contrefaçon alléguée du brevet
          EP 1 841 268 B2 sont susceptibles d'être détenues, à la description détaillée des caractéristiques et
          du fonctionnement des téléphones mobiles de marque "Motorola", y compris notamment:
       •      les modèles de la gamme "Motorola one", en particulier les modèles "motorola one", "motorola
              one zoom", "motorola one action", "motorola one vision";
       •      les modèles de la gamme "moto z", en particulier les modèles "moto z3 play", "moto z2 force",
              "moto z2 play", "moto z", "moto z play", "moto g4 play", "moto x force";
       •     les modèles de la gamme "moto g", en particulier les modèles "moto g7 plus", "moto g7 ", moto
             g7 power", "moto g7 play", "moto g6 ", "moto g6 play", "moto gss plus", "moto gssn, "moto gs
             plus", "moto gs", "moto g4 play";
      •       les modèles de la gamme "moto x", en particulier les modèles "moto x 4 ", "moto x force";
      •       les modèles de la gamme "moto e", en particulier les modèles "moto e6 plus", "moto es play",
              "moto es", "moto e4 plus", "moto e4";
      •      les modèles de la gamme "moto c", en particulier les modèles "moto c plus", "moto c".


2.     Autorisons l'huissier instrumentaire à procéder ou faire procéder, pour les besoins de la description
       des caractéristiques et du fonctionnement des téléphones mobiles argués de contrefaçon, à toutes
       opérations nécessaires à cet effet, et notamment au chargement de leur batterie, à l'insertion dans
       chacun d'eux d'une carte SIM avec abonnement prépayé préalablement achetée par ses soins auprès
       d'un opérateur de télécommunication mobile français et conservée dans son emballage fermé
       jusqu'au début de ses opérations, et à leur mise en marche ;


3.     Autorisons la requérante à faire procéder par le même huissier dans les lieux susvisés à la saisie
       réelle, en offrant d'en payer le prix au tarif normal, de deux exemplaires de chaque modèle de
       téléphone mobile argué de contrefaçon avec leurs accessoires et emballages, pour être remis par
       l'huissier sous scellés à la requérante ou à tel laboratoire que celle-ci lui désignera aux fins
       d'analyses techniques ; autorisons l'ouverture ultérieure des scellés par l'huissier instrumentaire aux
       fins <lesdites analyses techniques ;
        Case 5:19-cv-01389-EJD Document 48-7 Filed 10/28/19 Page 3 of 5

                                                   . 2.


4.   Autorisons l'huissier instrumentaire à effectuer dans les lieux susvisés toutes recherches et
     constatations utiles afin de découvrir la preuve, l'origine, la consistance et l'étendue de la
     contrefaçon alléguée, et ce même en l'absence des téléphones mobiles argués de contrefaçon sur
     les lieux de la saisie, y compris à ouvrir ou faire ouvrir par un serrurier toutes portes de locaux, de
     meubles meublants ou de véhicules se trouvant sur place, à présenter aux personnes présentes sur
     les lieux de la saisie l'une quelconque des pièces visées à l'appui de la requête, à consigner les
     déclarations des répondants et toutes paroles prononcées au cours des opérations, mais en
     s'abstenant de toute interpellation autre que celles strictement nécessaires à l'accomplissement de
     sa mission;



5.   Autorisons l'huissier instrumentaire à décrire, copier ou reproduire tous documents ou informations
     tels que pièces de comptabilité, factures, bons de commande, bons de livraison, listings de
     commandes, d'achats, de vente ou de livraison, lettres et correspondances, ainsi que tous livres,
     papiers, prospectus, brochures, catalogues, notices, tarifs, plans, dessins, notices d'utilisation,
     documentations et spécifications techniques, pouvant établir la preuve, l'origine, la consistance
     et/ou l'étendue de la contrefaçon alléguée, et ce même en l'absence des téléphones mobiles argués
     de contrefaçon sur les lieux de la saisie; l'autorisons à utiliser, pour les besoins des opérations de
     reproduction de documents, tout appareil de photocopie se trouvant sur les lieux de la saisie,
     moyennant le paiement de ces photocopies à leur coût normal ; l'autorisons, en l'absence d'appareil
     de photocopie sur place, à emporter ces documents en son étude, charge à lui de les restituer au
     saisi une fois les opérations de reproduction terminées ;


6.   Autorisons l'huissier instrumentaire à prendre ou faire prendre des clichés photographiques ou
     prises de vues vidéo ou numériques des téléphones mobiles argués de contrefaçon, de leurs notices
     d'utilisation et de leurs emballages et, même en l'absence de téléphones mobiles argués de
     contrefaçon sur les lieux de la saisie, de tous documents ou informations s'y rapportant tels
     qu'énumérés ci-dessus ; disons que les tirages ou supports vidéographiques ou électroniques
     destinés à être joints à la copie du procès-verbal de saisie qui sera remise au saisi pourront ne lui
     être adressés qu'après la clôture des opérations de saisie, dans un délai de 2 jours ouvrés ;


7.   Autorisons l'huissier instrumentaire à procéder ou à faire procéder à une édition sur papier, et/ou à
     une copie sur tout support électronique approprié (notamment clé USB, CD, DVD, disque dur), de
     tous documents ou informations tels qu'énumérés ci-dessus pouvant établir la preuve, l'origine, la
     consistance et/ou l'étendue de la contrefaçon alléguée, et qui seraient conservés sur un support autre
     que le papier, notamment sur microfilm ou sur tout support électronique, y compris les disques durs
     d'ordinateurs, serveurs informatiques et autres appareils de stockage de données se trouvant sur les
     lieux de la saisie ou accessibles à distance depuis les lieux de la saisie ; autorisons à cet effet
     l'huissier instrumentaire à procéder ou à faire procéder par les experts et/ou les techniciens
     informatiques qui l'assisteront, à toutes investigations et recherches, notamment par mots clés
     correspondant aux dénominations, marques et références des téléphones mobiles argués de
     contrefaçon et aux références de la norme en cause (3G, UMTS, WCDMA), sur tous systèmes
     informatiques, ordinateurs, serveurs informatiques et autres appareils de stockage de données se
     trouvant sur les lieux de la saisie ou accessibles à distance depuis les lieux de la saisie ;
        Case 5:19-cv-01389-EJD Document 48-7 Filed 10/28/19 Page 4 of 5

                                                    . 3.


8.   Autorisons l'huissier instrumentaire à procéder à la saisie réelle en trois exemplaires de tous
     prospectus, brochures, catalogues, notices, tarifs, plans, dessins, notices d'utilisation,
     documentations et spécifications techniques se rapportant aux téléphones mobiles argués de
     contrefaçon, et ce même en l'absence de ces derniers sur les lieux de la saisie ; disons que les
     exemplaires des documents saisis seront remis à la requérante après apposition du cachet de
     l'huissier ;


9.   Ordonnons le placement sous séquestre provisoire entre les mains de l'huissier instrumentaire, dans
     les conditions prévues à l'article R.153-1 du Code de commerce, de tous documents ou informations
     copiés ou saisis dont la partie saisie déclarerait à l'huissier qu'il contient un secret des affaires, à
     l'exception des informations permettant l'identification des personnes impliquées dans la fourniture,
     l'importation, le stockage, le transport, la distribution ou l'exportation des téléphones mobiles
     argués de contrefaçon ; rappelons que conformément à l'article susvisé : "Si le juge n'est pas saisi
     d'une demande de modification ou de rétractation de son ordonnance en application de l'article
     497 du code de procédure civile dans un délai d'un mois à compter de la signification de la
     décision, la mesure de séquestre provisoire mentionnée à l'alinéa précédent est levée et les pièces
     sont transmises au requérant" ;



10. Autorisons l'huissier instrumentaire à viser et parapher ne varietur les livres comptables, registres,
     carnets de commande, lettres, factures, contrats, et en général tous documents commerciaux ou
     comptables relatifs aux téléphones mobiles argués de contrefaçon, même en l'absence de ces
     derniers sur les lieux de la saisie ;


11. Autorisons l'huissier instrumentaire à se faire assister, pour l'ensemble des opérations relevant de
     sa mission, par un expert choisi par la requérante en dehors de ses salariés et dirigeants, dont il
     enregistrera les explications sur les points qui échappent à sa compétence, en distinguant, dans les
     énonciations de son procès-verbal, celles résultant de ses constatations personnelles et celles qui
     lui seront dictées par l'expert qui l'assistera;



12. Autorisons l'huissier instrumentaire à se faire assister, pour l'ensemble de ses opérations, par un
    serrurier, par un photographe et par un technicien informatique, à l'exclusion de tout dirigeant ou
    salarié de la requérante ;


13. Autorisons l'huissier instrumentaire à requérir l'assistance et se faire accompagner de tout
     représentant de la force publique territorialement compétent ;


14. Disons que les opérations de saisie-contrefaçon pourront se poursuivre après l'heure de fermeture
    des locaux et pourront le cas échéant être suspendues pour se poursuivre le lendemain ;
       Case 5:19-cv-01389-EJD Document 48-7 Filed 10/28/19 Page 5 of 5

                                                 . 4.


15. Disons qu'il sera procédé aux opérations de saisie-contrefaçon dans les deux mois qui suivront
    Notre ordonnance;


16. Disons qu'en cas de difficultés, il Nous en sera référé conformément aux articles 496 et 497 du
    Code de procédure civile, mais seulement après accomplissement des opérations de saisie-
    contrefaçon et apposition des visas.



Fait en Notre cabinet, au Tribunal de Grande Instance de Paris,

1e   -1 S/19 J 00-t J
